09/01/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                  Amm.E7
                                                                                      Case Number: PR 20-0005


                                      PR 20-0005
                                                                              SEP 0 1 2020
                                                                          Bowen Greenwood
                                                                        Clerk of Suprerne Court
                                                                           Str-te of Montana
 IN RE THE MOTION OF CORTNEY SWANSON
 DANBROOK FOR ADMISSION TO THE BAR OF THE                                    ORDER
 STATE OF MONTANA



      Cortney Swanson Danbrook has filed a motion for admission to the Bar ofthe State
of Montana pursuant to Rule V of the Rules for Admission, Adrnission on Motion. The
Bar Admissions Administrator ofthe State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Danbrook has provided the
necessary documentation and has satisfied the requirements prerequisite to admission on
motion under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirernents as set forth by the Bar Admissions
Administrator, Cortney Swanson Danbrook may be sworn in to the practice of law in the
State of Montana. Arrangements for swearing in may be made by contacting the office of
the Clerk of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
B ar of Montana.
      DATED this / —nay of September, 2020.



                                                             Chief Justice
    Justices




2